USDC SDNY

 

 

UNITED STATES DISTRICT COURT DOCUMENT
SOUTHERN DISTRICT OF NEW YORK SEES EON EES SED
UNITED STATES OF AMERICA, DOC #:
DATE FILED: _ 7/9/2021
Plaintiff,
-against- 19 Civ. 2096 (AT)
SPECTRUM PAINTING CORP., and TOWER ORDER
MAINTENANCE CORP..
Defendants.

 

 

ANALISA TORRES, District Judge:

On January 20, 2021, the Court ordered the parties to submit a joint status letter by July 5,
2021. ECF No. 87.

That submission is now overdue. Accordingly, the parties shall submit their joint status letter
by 5:00 p.m. on July 14, 2021. The case management conference scheduled for July 12, 2021, is
ADJOURNED sine die.

SO ORDERED.

Dated: July 9, 2021
New York, New York

O7-

ANALISA TORRES
United States District Judge

 
